            Case 19-40340-KKS      Doc 21    Filed 07/23/19   Page 1 of 4




                 UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

IN RE:                                        CASE NO.: 19-40340-KKS
                                              CHAPTER 13
ROBIN JAY SMITH

      Debtor                             /


                       CHAPTER 13 TRUSTEE'S
                  OBJECTION(S) TO CONFIRMATION OF
                      CHAPTER 13 PLAN (DOC. 15)

      COMES NOW, LEIGH D. HART, Chapter 13 Trustee, by and through her

undersigned attorneys, and hereby objects to confirmation of Debtor(s)' Chapter 13

Plan (Doc. 15) for the following reasons:

      1.     The Plan base is not sufficient to pay all filed and scheduled claims.

      2.     Part 5.1 of the Plan appears to be incomplete. Further, due to possible

income fluctuation(s), the distribution to unsecured creditors may increase, and

unsecured creditors are entitled to receive six percent (6%) interest to the extent

funds are available. The proposed Plan does not provide for same.

      3.     Part 3.3 of the Plan provides for the Trustee to pay Pennymac Loan

Services a pre-petition default in the amount of $10,000.00; however, Part 3.1 of the

Plan provides for the Trustee to disburse a monthly payment of $166.66 to

Pennymac Loan Services with a claim amount of $10,000.00. Schedule D reflects
             Case 19-40340-KKS      Doc 21    Filed 07/23/19    Page 2 of 4




a mortgage claim of $248,064.00 owed to Pennymac Loan Services and Part 3.5 of

the Plan provides for the Debtor(s) to make the ongoing mortgage payments direct

to the creditor. Therefore, it appears the Plan may have addressed the mortgage

arrearage in Part 3.1 in error.

        4.   The Debtor(s)' Schedules reflect a claim secured by a lien on the

Debtor(s)' residence which it appears may be paid by the Trustee. The Trustee has

not been provided with copies of documents which support a perfected security

interest to determine if the claimant has a perfected security interest. In addition, the

Trustee has not been provided with a copy of the itemization of the pre-petition fees,

costs and other charges, including any attorney's fees if applicable, which apply to

this claim. If the documents, through a Proof of Claim, or in another manner are

provided to the Trustee, this objection to confirmation may be resolved or rendered

moot.

        5.   The Plan fails to state the rate of interest to be paid on the secured claim

of Northwest Federal Credit Union.

        6.   The Trustee cannot verify the Debtor(s)' income as disclosed on

Schedule I as the Debtor(s) has failed to provide monthly operating reports to the

Chapter 13 Trustee.
             Case 19-40340-KKS      Doc 21    Filed 07/23/19    Page 3 of 4




      7.     The Debtor(s) has failed to provide copies of the United States Income

Tax Returns for the two (2) years preceding the date of filing to the Chapter 13

Trustee.

      8.     The Trustee has not been provided with a copy of the filed Certification

from the Debtor(s) that all applicable federal, state and local tax returns, as required,

have been filed and served on the Chapter 13 Trustee.

      9.     The Chapter 13 Trustee has not been served with a copy of a filed

Certification stating that Debtor(s) is current with domestic support obligations.

      10.    Pursuant to the Debtor(s)' Schedule J, it appears that the Debtor(s) has

negative net disposable income. The Trustee is unclear how the Debtor(s) intends

to fund the Plan.

      11.    The Plan provides for attorney's fees in the amount of $1,000.00;

however, the Disclosure of Compensation of Attorney for Debtor(s) reflects a

balance due of $0.00.

      12.    The Debtor(s) previously filed Case No. 06-40510 on November 13,

2006, and the Court entered an Order Discharging Debtor(s) on February 27, 2007.
                Case 19-40340-KKS    Doc 21   Filed 07/23/19   Page 4 of 4




       RESPECTFULLY SUBMITTED.


                                    /s/Leigh D. Hart or
                                    /s/William J. Miller, Jr.
                                      OFFICE OF CHAPTER 13 TRUSTEE
                                      POST OFFICE BOX 646
                                      TALLAHASSEE, FL 32302
                                      ldhecf@earthlink.net
                                      (850) 681-2734 "Telephone"
                                      (850) 681-3920 "Facsimile"

                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and accurate copy of the foregoing has

been furnished by the court's current CM/ECF notice of electronic filing or first

class mail to:

ROBIN JAY SMITH
4026 DEER LANE
TALLAHASSEE, FL 32312

LEIGHANNE BOONE
UPRIGHT LAW LLP
207 WEST PARK AVE., SUITE B
TALLAHASSEE, FL 32301

on the same date as reflected on the Court's docket as the electronic filing date for

this document.

                                    /s/Leigh D. Hart or
                                    /s/William J. Miller, Jr.
                                      OFFICE OF CHAPTER 13 TRUSTEE
July 22, 2019
